United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1457
Issued: February 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 23, 2008 appellant filed a timely appeal from a December 12, 2007 decision of
the Office of Workers’ Compensation Programs denying her claim for an additional schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant has more than 10 percent permanent impairment of her
right upper extremity.
FACTUAL HISTORY
On May 18, 2000 appellant, then a 71-year-old mail handler, filed an occupational
disease claim alleging that she developed right carpal tunnel syndrome due to repetitive hand and
wrist movements. On August 22, 2000 the Office accepted her claim for right carpal tunnel

syndrome and surgical release on September 26, 2000.1 Appellant subsequently filed a claim for
a schedule award.
On March 7, 2001 Dr. Anthony W. Salem, a Board-certified orthopedic surgeon and an
Office referral physician, provided findings on physical examination and found that appellant
had no impairment of her right upper extremity. He stated that she had fully recovered from her
carpal tunnel surgery.
In a March 12, 2002 report, Dr. David Weiss, an osteopathic physician specializing in
orthopedic medicine, provided findings on physical examination and determined that appellant
had 33 percent impairment of her right upper extremity, including 30 percent for grip strength
deficit based on Tables 16-31 and 16-34 at page 509 of the American Medical Association,
Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides) fifth edition and 3 percent
for pain based on Figure 18-1 at page 574. He found that she had 23 percent impairment of the
left upper extremity, including 20 percent for grip strength deficit and 3 percent for pain.
On January 10, 2003 an Office medical adviser found a conflict in the medical opinion
evidence between Dr. Salem and Dr. Weiss as to appellant’s work-related right upper extremity
impairment. He recommended an examination by an impartial medical specialist. The Office
referred appellant, together with a statement of accepted facts, a list of questions and the case
file, to Dr. William H. Spellman, a Board-certified orthopedic surgeon.
In a February 8, 2005 report, Dr. Spellman reviewed the history of appellant’s condition
and provided findings on physical examination. He stated that she had right upper extremity
impairment because of ongoing median nerve neuropathy. Dr. Spellman noted that he could not
determine whether the neuropathy represented a recurrence of appellant’s right carpal tunnel
syndrome or was secondary to her diabetes. He indicated that he could not determine the cause
of her right upper extremity neuropathy without seeing the results of a diagnostic
electromyogram (EMG). Dr. Spellman stated that appellant had no impairment due to decreased
range of motion in her right wrist. A slight loss of range of motion in her right hand was due to
age-related degenerative changes, not a work-related impairment.
By decision dated September 21, 2005, the Office denied appellant’s claim for a schedule
award causally related to her accepted May 1, 1999 right carpal tunnel syndrome. On
January 25, 2006 an Office hearing representative set aside the September 21, 2005 decision and
remanded the case for further development of the medical evidence. The hearing representative
noted that Dr. Spellman requested an EMG of appellant’s right upper extremity impairment so
that he could determine the cause of her median nerve impairment. The hearing representative
instructed the Office to schedule an EMG and provide the results to Dr. Spellman.
In a September 8, 2006 report, Dr. Yan Qi, a Board-certified neurologist and psychiatrist,
stated that an EMG revealed bilateral median neuropathy in appellant’s wrists caused by
moderate-to-severe carpal tunnel syndrome. On January 10, 2007 the Office provided a new
statement of accepted facts and Dr. Qi’s EMG report to Dr. Spellman and requested a rating of
appellant’s right upper extremity impairment.
1

The record reflects that appellant has underlying diabetic neuropathy on the right side.

2

In a February 28, 2007 report, Dr. Spellman stated that the September 8, 2006 EMG was
consistent with severe bilateral carpal tunnel syndrome. He noted that the median nerve often
does not fully recover following carpal tunnel release in patients who have diabetes.
Dr. Spellman stated that he was unable to determine the role that diabetes played in appellant’s
right upper extremity condition, i.e., whether she had significant recovery from her surgery but
had developed carpal tunnel syndrome again due to compression of the median nerve or whether
she did not experience significant recovery from her surgery. He found that appellant had
10 percent impairment of her right upper extremity and 6 percent impairment of the whole
person based on a Grade 3 sensory impairment of the right median nerve and the A.M.A.,
Guides.
On April 2, 2007 Dr. Morley Slutsky, a Board-certified specialist in preventive medicine
and an Office medical adviser, calculated that appellant had 10 percent right upper extremity
impairment based on the February 28, 2007 report of Dr. Spellman.2 He indicated that he agreed
with Dr. Spellman’s finding of a Grade 3 sensory deficit of appellant’s right upper extremity and
he indicated that 26 percent impairment according to Table 16-10 at page 482 of the A.M.A.,
Guides, multiplied by 39 percent for maximum impairment of the median nerve from Table
16-15 at page 494, yielded 10.14 percent (26 percent multiplied by 39 percent), rounded down to
10 percent.
By decision dated April 3, 2007, the Office granted appellant a schedule award based on
10 percent impairment of her right upper extremity for 31.20 weeks from February 8 to
September 14, 2005.3
Appellant requested an oral hearing before an Office hearing representative that was held
on September 28, 2007.
By decision dated December 12, 2007, the Office hearing representative denied
appellant’s claim for an additional schedule award.

2

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (these procedures contemplate that, after obtaining all necessary medical
evidence, the file should be routed to an Office medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified, especially when there is more than one evaluation of the impairment present).
3

The Federal Employees’ Compensation Act provides for 312 weeks of compensation for 100 percent loss or loss
of use of the upper extremity. 5 U.S.C. § 8107(c)(10). Multiplying 312 weeks by 10 percent equals 31.20 weeks of
compensation.

3

LEGAL PRECEDENT
Section 8107 of the Act4 authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. Such loss or loss of use is known as
permanent impairment. The Office evaluates the degree of permanent impairment according to
the standards set forth in the specified edition of the A.M.A., Guides.5
Chapter 16 of the fifth edition of the A.M.A, Guides provides the framework for
assessing upper extremity impairments.6 Office procedures7 provide that upper extremity
impairment secondary to carpal tunnel syndrome and other entrapment neuropathies should be
calculated using section 16.5d and Tables 16-10, 16-11 and 16-15.8
The fifth edition of the A.M.A., Guides, regarding impairment due to carpal tunnel
syndrome, provides:
“If, after an optimal recovery time following surgical decompression, an
individual continues to complain of pain, paresthesias and/or difficulties in
performing certain activities, three possible scenarios can be present-(1) Positive clinical findings of median nerve dysfunction and electrical
conduction delay(s): the impairment due to residual [carpal tunnel
syndrome] is rated according to the sensory and/or motor deficits as
described [in Tables 16-10a and 16-11a].
(2) Normal sensibility and opposition strength with abnormal sensory
and/or motor latencies or abnormal [electromyogram] testing of the thenar
muscles: a residual [carpal tunnel syndrome] is still present and an
impairment rating not to exceed [five percent] of the upper extremity may
be justified.
(3) Normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength and nerve conduction studies:
there is no objective basis for an impairment rating.”9

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999). Effective February 1, 2001, the Office began using the A.M.A., Guides (5th ed.
2001).
6

A.M.A., Guides 433-521.

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003).
8

A.M.A., Guides 491, 482, 484, 494, respectively.

9

Id. at 495.

4

The Board has found that the fifth edition of the A.M.A., Guides provides that
impairment for carpal tunnel syndrome be rated on motor and sensory deficits only.10
It is well established that in determining the amount of the schedule award for a member
of the body that sustained an employment-related impairment, preexisting impairments are to be
included in the evaluation of permanent impairment.11
Section 8123(a) of the Act provides that, “if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
[of Labor] shall appoint a third physician who shall make an examination.”12 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.
Board case precedent provides that, when the Office obtains an opinion from an impartial
medical specialist for the purpose of resolving a conflict in the medical evidence and the
specialist’s opinion requires clarification or elaboration, the Office must secure a supplemental
report from the specialist to correct the deficiency in his original report. Only when the impartial
specialist is unable to clarify or elaborate on his original report or if his supplemental report is
incomplete, vague, speculative or lacking in rationale, should the Office refer the claimant to a
second impartial specialist.13
ANALYSIS
Dr. Salem found that appellant had no right upper extremity impairment causally related
to her accepted right carpal tunnel syndrome. Dr. Weiss found that she had 33 percent
impairment, including 30 percent for grip strength deficit based on Tables 16-31 and 16-34 at
page 509 of the A.M.A., Guides and 3 percent for pain based on Figure 18-1 at page 574.14 Due
to the conflict in the medical opinion evidence between the two physicians as to appellant’s right
upper extremity impairment, the Office properly referred her to Dr. Spellman for an impartial
medical examination.
10

Kimberly M. Held, 56 ECAB 670 (2005).

11

See Beatrice L. High, 57 ECAB 329, 332 (2006).

12

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan),
45 ECAB 207 (1993).
13

See Nancy Keenan, 56 ECAB 687 (2005).

14

The A.M.A., Guides provides that, “In compression neuropathies, additional impairment values are not given
for decreased grip strength. A.M.A., Guides 494. Dr. Weiss erred in including grip strength in his impairment
rating. He found that appellant had three percent impairment due to pain based on Chapter 18 of the A.M.A.,
Guides. However, the A.M.A., Guides warns that examiners should not use Chapter 18 to rate pain-related
impairment for any condition that can be adequately rated on the basis of the body and organ impairment rating
systems given in other chapters. A.M.A, Guides 571. Moreover, as the A.M.A., Guides explains: “The impairment
ratings in the body organ system chapters make allowance for expected accompanying pain.” Id. at 20. Dr. Weiss
did not adequately explain why appellant’s condition could not be rated in other chapters of the A.M.A., Guides or
how her condition falls within one of the several situations identified under Chapter 18.3a. Id. at 570-71.

5

In his February 8, 2005 report, Dr. Spellman stated that he could not determine whether
appellant’s right upper extremity median nerve neuropathy represented a recurrence of her right
carpal tunnel syndrome or was secondary to her diabetes unless he could review the results of a
diagnostic EMG. A September 8, 2006 EMG revealed bilateral median neuropathy in
appellant’s wrists caused by moderate-to-severe carpal tunnel syndrome. In a February 28, 2007
report, Dr. Spellman stated that the EMG was consistent with severe bilateral carpal tunnel
syndrome. He noted that the median nerve often does not fully recover following carpal tunnel
release in patients who have diabetes. Dr. Spellman stated that he was unable to determine the
role that diabetes played in appellant’s right upper extremity condition, i.e., whether she had
significant recovery from her surgery but had developed carpal tunnel syndrome again due to
compression of the median nerve or whether she did not experience significant recovery from her
surgery. He found that appellant had 10 percent impairment of her right upper extremity based
on a Grade 3 sensory impairment of the right median nerve and the A.M.A., Guides.15 However,
Dr. Spellman did not explain, with reference to specific sections of the A.M.A., Guides, how he
determined appellant’s 10 percent impairment. Additionally, as noted, preexisting impairments
are to be included in the evaluation of permanent impairment. Dr. Spellman stated that he was
unable to determine the contribution of appellant’s diabetes to her right upper extremity
impairment. Because his impairment rating does not include a consideration of how her diabetic
condition affected her right upper extremity impairment and an explanation as to how he
determined that she had 10 percent impairment of her right upper extremity, the rating is
incomplete and is not sufficient to establish appellant’s right upper extremity impairment.
Dr. Slutsky found that appellant had 10 percent right upper extremity impairment based
on the February 28, 2007 report of Dr. Spellman. He indicated that he agreed with
Dr. Spellman’s finding of a Grade 3 sensory deficit of her right upper extremity and stated that a
26 percent impairment according to Table 16-10 at page 482 of the A.M.A., Guides, multiplied
by 39 percent for maximum impairment of the median nerve from Table 16-15 at page 494,
yielded 10.14 percent (26 percent multiplied by 39 percent), rounded down to 10 percent.
However, Table 16-10 provides for a range of 26 to 60 percent impairment for Grade 3.
Dr. Slutsky did not explain why he selected the lowest percentage of Grade 3 impairment,
although one could infer that he applied 26 percent to the process of determining impairment
based on Tables 16-10 and 16-15 because using 26 percent is consistent with Dr. Spellman’s
10 percent impairment rating. However, neither physician provided a rationale for using the low
end of the impairment percentage for a Grade 3 sensory deficit in Table 16-10. Further, the
impairment ratings of Dr. Spellman and Dr. Slutsky do not appear to take into account any
contribution of appellant’s preexisting diabetic condition to her right upper extremity
impairment. For these reasons, this case must be remanded for further development of the
medical evidence. On remand, the Office should ask Dr. Spellman for a supplementary report
explaining the contribution of appellant’s preexisting diabetes to her right upper extremity
impairment, a rationale for his choice of sensory deficit grade from Table 16-10 and an
explanation for his choice of a specific percentage from the range of impairment percentage from
Table 16-10. If Dr. Spellman is unwilling or unable to provide a supplementary report, the

15

As noted, Dr. Spellman also stated that appellant had six percent whole person impairment. However, whole
person impairment is not permitted under the Act. See Guiseppe Aversa, 55 ECAB 164, 167 (2003).

6

Office should refer appellant to another Board-certified medical specialist for an examination
and impairment rating.
On appeal, appellant asserts that Dr. Spellman was not properly selected as the impartial
medical specialist. She alleged that no reason was given for the cancellation of an examination
by a Dr. Barry Silver prior to her examination by Dr. Spellman. A physician selected by the
Office to serve as an impartial medical specialist should be wholly free to make a completely
independent evaluation and judgment. To achieve this, the Office has developed specific
procedures for the selection of impartial medical specialists designed to provide safeguards
against any possible appearance that the selected physician’s opinion is biased or prejudiced.
The procedures contemplate that impartial medical specialists will be selected from Boardcertified specialists in the appropriate geographical area on a strict rotating basis in order to
negate any appearance that preferential treatment exists between a particular physician and the
Office.16 The Federal (FECA) Procedure Manual (the procedure manual) provides that the
selection of referee physicians (impartial medical specialists) is made through a strict rotational
system using appropriate medical directories. The procedure manual provides that the
Physicians Directory System (PDS) should be used for this purpose wherever possible.17 The
PDS is a set of stand-alone software programs designed to support the scheduling of second
opinion and referee examinations.18 The PDS database of physicians is obtained from the
American Board of Medical Specialties (ABMS) which contains the names of physicians who
are Board-certified in certain specialties. In this case, the record contains a memorandum
indicating that the Office could not reach agreement with Dr. Silver’s staff regarding a written
contract for appellant’s examination. Therefore, there is an explanation of record for the
cancellation of appellant’s appointment with Dr. Silver. The Board finds that appellant failed to
establish that the Office did not properly follow its procedures in selecting Dr. Spellman as the
impartial medical specialist.
The Board notes appellant’s assertion that bilateral carpal tunnel syndrome is the
accepted condition in this case, rather than right carpal tunnel syndrome. The FECA Nonfatal
Summary indicates that only right carpal tunnel syndrome has been accepted. The August 22,
2000 Office acceptance letter states that right carpal tunnel syndrome and related surgery is
accepted. A January 10, 2007 statement of accepted facts states that right carpal tunnel
syndrome is the accepted condition and highlights the word “right.” The September 21, 2005
Office decision states that the accepted condition is right carpal tunnel syndrome and related
surgery. A March 28, 2007 memorandum from a claims examiner to an Office medical adviser
states that the accepted condition is right carpal tunnel syndrome with surgery. The
September 28, 2000 and January 30, 2001 statements of accepted facts do not indicate what
specific medical condition is accepted. Regarding appellant’s assertion that the accepted
condition is bilateral carpal tunnel syndrome, Office decisions dated January 25, 2006 and
16

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).
See also Willie M. Miller, 53 ECAB 697 (2002); Arden E. Butler, 53 ECAB 680 (2002).
17

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).

18

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.7
(September 1995, May 2003).

7

December 12, 2007 state that bilateral carpal tunnel syndrome has been accepted in this case. In
the transcript of the September 28, 2007 hearing, the hearing representative stated that the Office
accepted appellant’s claim for bilateral carpal tunnel syndrome.
A January 9, 2003
memorandum from a claims examiner to an Office medical director states that the accepted
condition is bilateral carpal tunnel syndrome. Dr. Qi noted in his September 8, 2006 EMG report
that appellant’s condition was bilateral. In his February 28, 2007 report, Dr. Spellman stated that
the EMG was consistent with moderately severe bilateral carpal tunnel syndrome. Due to the
conflicting evidence, the Board finds that the record is unclear as to the accepted condition in
this case. On remand, the Office should determine whether the accepted condition is right carpal
tunnel syndrome or bilateral carpal tunnel syndrome. If bilateral carpal tunnel syndrome is the
accepted condition, it should develop the medical evidence on the issue of appellant’s
entitlement to a schedule award for left carpal tunnel syndrome.
CONCLUSION
The Board finds that this case is not in posture for a decision. On remand, the Office
should ask Dr. Spellman for a supplementary report explaining the contribution of appellant’s
preexisting diabetes to her right upper extremity impairment, a rationale for his choice of sensory
deficit grade from Table 16-10 and an explanation for his choice of a specific percentage from
the range of impairment percentage from Table 16-10. If it cannot obtain a supplementary report
from Dr. Spellman, it should refer appellant to another Board-certified medical specialist for an
examination and impairment rating. The Office should also determine whether appellant has
work-related left carpal tunnel syndrome and, if so, whether she has any permanent impairment
causally related to that condition.

8

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 12, 2007 is set aside and the case remanded for further
action consistent with this decision.
Issued: February 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

